I do not concur in the affirmance of the judgment. As I regard the case, there was no evidence of an indebtedness of the firm but the admissions of a partner after the dissolution of the partnership. The court below, I think, erred in holding that such admissions were admissible to prove an indebtedness of the firm.
In support of the conclusion to which I have arrived, I refer to the following authorities: Palmer v. Dodge, 4 Ohio St. 21; Hackley v.Patrick, 3 Johns. 536; Walden v. Sherburne, 15 Johns. 409;Gleason v. Clark, 9 Cow. 57; Van Keuren v. Parmelee, 2 Comst. 523;Miller v. Neimerick, 19 Ill. 172; Winslow v. Newlan, 45 Ill. 145;Brady v. Hill, 1 Mo. 315; Little v. Ferguson, 2 Mo. 598; Yandes v.Lefavour, 2 Blackf. 371; Daniel v. Nelson, 10 B. Mon. 316;Hamilton v. Summers, 12 B. Mon. 11; Searight v. Craighead, Ib. 135;Owings v. Low, 5 Gill  Johns. 134; Shelton v. Cocke, 3 Munf. 191;Chardon v. Olephant, Tread. 685; Brewster v. Hardeman, Dudley, 138;Bishop v. Patterson, 2 McLean, 87; Bell v. Morrison, 1 Pet. 351; 3 Kent's Com. 58; Story on Part., secs 323, 324.